DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed December 7, 2020. Claims 1-7, 9-26, 29 and 30 were previously pending, with claims 7 and 15-20 withdrawn from consideration. Applicant amended claims 1, 2, 9, 10, 12 and 29 and cancelled claims 3 and 30. Claims 1, 2, 4-6, 8-14, 21-26 and 29 are under consideration.
Applicant’s claim amendments overcame the previously presented rejections. Since no new references were found teaching or suggesting the claims as amended, they are allowable over prior art. In view of allowability of claim 1 the previously withdrawn claims 7, 17 and 18 are rejoined with the allowable claims. The newly presented issues under 35 U.S.C. 112(b) in claim 1 and the rejoined claim 7 are addressed in the Examiner’s amendment below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jean Lee on January 21, 2021.
The application has been amended as follows: 
In claim 1, lines 8-9, insert ---first--- after “the” and before “amplification”.
In claim 7, line 1, insert ---the first--- before “amplification”.
Cancel claims 15, 16, 19 and 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        January 21, 2021